Citation Nr: 1001015	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected Addison's disease.

2.  Entitlement to service connection for mood changes, 
secondary to service-connected Addison's disease.

3.  Entitlement to service connection for anxiety, secondary 
to service-connected Addison's disease. 

4. Entitlement to service connection for bone degeneration of 
the L5-S1, secondary to service-connected Addison's disease. 

5.  Entitlement to service connection for swelling of the 
face, hands, feet, legs, and ankles, secondary to service-
connected Addison's disease.

6.  Entitlement to service connection for weight gain, 
secondary to his service-connected Addison's disease.

7.  Entitlement to service connection for hepatitis C.
REPRESENTATION

Veteran represented by:	Robert Goss, Esq.


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A travel board hearing on this matter was 
held in August 2009 before the undersigned Veterans Law 
Judge. 

In his February 2007 notice of disagreement, the Veteran 
disagreed with all the decisions in the February 2003 rating 
decision.  However, in the April 2008 Substantive Appeal (VA 
form 9), the Veteran stated that he was only appealing the 
issues of service connection for hepatitis C, swelling of his 
face, hand, feet, fingers, legs, and ankles, and weight 
fluctuation due to medication.  The RO, however, certified 
all the above claims as being on appeal and the Veteran's 
representative submitted argument on those claims to the 
Board and presented testimony on those claims during the 
August 2009 hearing.  Inasmuch as the RO has taken actions to 
indicate to the Veteran that the issues are on appeal, and it 
took no steps to close the appeal, the requirement that there 
be a substantive appeal is deemed waived.  Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Also at the August 2009 hearing, the Veteran raised 
additional claims for service connection for hypogonadism and 
decreased libido secondary to medication, fatigue secondary 
to medication, an increased rating for his service-connected 
Addison's disease, and for entitlement to a total disability 
rating for individual unemployability (TDIU).  These issues 
are referred to the RO for initial consideration.  At the 
hearing, the Veteran also withdrew his claims for service 
connection for tachycardia and weight loss.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that the claims of service connection for 
mood disorders, anxiety, and depression; bone degeneration of 
the L5-S1; swelling of the face, hands, feet, legs, and 
ankles; and weight gain, all secondary to medication must be 
remanded for a VA medical opinion to clarify whether the 
Veteran's current symptoms are a result of his active service 
or secondary to his service-connected Addison's disease.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Veteran is diagnosed with Addison's disease and was 
awarded service-connection and assigned a rating of 40 
percent in March 2005.  Treatment for his Addison's disease 
includes steroid treatment.  The Veteran has submitted 
medical records and testimony that indicate that he is 
experiencing the additional disorders and disabilities as a 
result of the steroid treatment.  

The Veteran's Addison's disease is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7911 (2009).  The disability 
(adrenal cortical hypofunction) provides that a 20 percent 
rating is assigned for one or two crises during the past 
year, or two to four episodes during the past year, or 
weakness and fatigability, or corticosteroid therapy required 
for control. A rating of 40 percent is assigned when there 
are three crises during the past year, or five or more 
episodes during the past year. A 60 percent rating requires 
four or more crises during the past year.

The regulation [in Note (1)] stipulates that an Addisonian 
"crisis" consists of the rapid onset of peripheral vascular 
collapse (with acute hypotension and shock), with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever; 
apathy, and depressed mentation with possible progression to 
coma, renal shutdown, and death.

The regulation further stipulates [in Note (2)] that an 
Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.

The Veteran is claiming  service connection for the above-
listed disabilities all secondary to the treatment of his 
service-connected disorder.  Broadly read, the Veteran's 
present contentions indicate that not only is he contending 
that he has Addisonian "crises" that would warrant an 
increased rating for such temporary manifestations as may 
occur, but that he has developed the various chronic 
disorders as a result of various medications prescribed for 
Addison's disease. 

In support of his claim for mental disorders, the Veteran 
submitted medical records indicating that he experiences mood 
swings, depression, and anxiety that have developed as a 
result of his medication.  See VAMC medical records from 
November 2006, March 2008, and April 2008.  In March 2008, 
the Veteran was diagnosed with significant irritability, 
anger, and depression, likely due to the steroid treatments 
for his Addison's disease.  Accordingly, a VA examination is 
in order to determine if the Veteran has a diagnosis of any 
mental disorder and the etiological relationship, if any, to 
his steroid treatment.  

Similarly, the Veteran claims that the steroid treatment 
caused degeneration of his L5-S1, also claimed as lower back 
degenerative disc disease.  In support of his claim, the 
Veteran submitted medical literature which states that 
steroids can cause loss of bone.  The Veteran's file contains 
no evidence of a diagnosis of degenerative disc disease but 
the Veteran has testified that he experiences back pain - 
apparently a symptom of bone degeneration.  Although the 
Veteran may not provide competent testimony as to a diagnosis 
of bone degeneration or degenerative disc disease, his 
testimony as to onset of back pain is competent lay evidence.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, a VA exam shall be conducted to determine if the 
Veteran has a diagnosis of degenerative bone or disc disease 
of the L5-S1 and, if so, if this condition is etiologically 
related to his active service or to the treatment he receives 
for his service-connected disorder.  

At the August 2009 hearing, the Veteran testified that he 
experiences swelling in his face, hands, fingers, feet, legs, 
and ankles, as well as a weight gain of approximately 4 
pounds per month as a result of his steroid treatment.  The 
Veteran's wife noted that the Veteran was unable to remove 
his wedding ring due to the increased size of his fingers.  
The Veteran's medical records evidence a 10 pound increase 
between November 2006 (234 pounds) and December 2006 (244 
pounds).  His weight in April 2008 was 239 pounds.  No 
additional records of weight gain are included in the file, 
but the Veteran is competent to so testify.  

A VA examination is required to determine if the Veteran has 
a weight gain due to his service connected disorder or the 
treatment for his disorder, and if so, whether such may be 
termed a "disability" under the law.  By "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for any mental 
disorder (to include but not limited to 
depression, mood changes, anxiety); bone 
degeneration or degenerative disc 
disease of L5-S1; swelling of the face, 
hands, feet, legs and ankles; weight 
gain; and hepatitis C that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder. 

2. The RO/AMC will schedule the Veteran 
for VA examination(s) by appropriately-
qualified physician(s) to determine 
whether the Veteran's steroid 
treatments or any other treatments 
afforded him for service-connected 
Addison's disease have caused any other 
disabilities or disorders.  A VA 
examination shall also be conducted 
examination by an appropriate 
specialist to determine whether 
hepatitis C had its onset during his 
period of active military service.  




The following considerations will 
govern the examination(s):

(a) 	The claims folder, and a copy of 
this remand will be reviewed by 
each examiner in conjunction with 
the examination, and the 
examiner(s) must acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

(b) 	The examiner(s) shall determine if 
the Veteran has diagnoses of mental 
disorders, including mood swings, 
depression, and/or anxiety.  If the 
Veteran is diagnosed with such a 
disorder, the examiner shall opine 
on whether the Veteran's service-
connected Addison's disease, or any 
afforded medical treatment for the 
service-connected Addison's 
disease, caused such mental 
disorder.  

(c) 	The examiner(s) shall determine if 
the Veteran has a diagnosis of 
degenerative bone loss or disc 
disease or back pain of the L5-S1.  
If the Veteran is diagnosed with 
such a disease, the examiner shall 
opine on whether the Veteran's 
service-connected Addison's 
disease, or any afforded medical 
treatment for the service-connected 
Addison's disease, caused such back 
disorder.  

(d) 	The examiner(s) shall determine if 
the Veteran has a record of 
swelling of the face, hands, feet, 
legs, and ankles and/or weight 
gain.  If significant swelling or 
weight gain is found, the examiner 
shall opine on whether such 
swelling or weight gain is evidence 
of a diagnosed disorder, and if so, 
whether that diagnosed disorder was 
caused by the Veteran's service-
connected Addison's disease, or any 
afforded medical treatment for the 
service-connected Addison's 
disease.

(e) 	The examiner must provide an 
opinion as to whether the Veteran 
currently has hepatitis C that is 
related to any incident of active 
military service or to treatment 
afforded for the service-connected 
Addison's disease.  

(f) 	If any examiner(s) is (are) unable 
to state an opinion without a 
resort to speculation, he or she 
should so state. 

(g) 	Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the August 
2008 Supplemental Statement of the Case 
and readjudicate the claims for service 
connection.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case, and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


